               Case 19-18681         Doc 13   Filed 07/24/19   Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MARYLAND
                             (Baltimore Division)

IN RE: Natalie Tao,                    *            Case No. 19-18681-DER
                                    *
                                    *
       Debtor.                      *           Chapter 13
**********************************************************************
 Lakeside National LLC,             *
 Movant(s)                          *
                                    *
 vs.                                *
                                    *
 Natalie Tao, Debtor                *
 Respondent(s)                      *
                                    *
**********************************************************************

      RESPONSE TO MOTION FOR RELIEF FROM STAY AND NOTICE OF
                 MOTION AND REQUEST FOR HEARING

       NOW COMES the Debtor, Natalie Tao, by counsel, Jeffrey M. Sirody & Assoc.,
and files this response to the Motion for Relief from Automatic Stay, and responds to
each enumerated paragraph as follows:
1.     Admit.
2.     Admit.
3.     Admit.
4.     Deny.
5.     This is a statement of law.
6.     Deny.
7.     Admit.
8.     Admit.
9.     Respondent is without sufficient information to admit or deny, and so denies.
10.    Admit.
11.    Respondent is without sufficient information to admit or deny, and so denies.
12.    Admit.
13.    Deny.
               Case 19-18681         Doc 13   Filed 07/24/19   Page 2 of 2



14.    This is a statement of law.
15.    Deny.
16.    This is a statement of law.
17.    Admit.
18.    Admit.
19.    Admit.
20.    Deny.
       WHEREFORE, the Debtor respectfully requests that this Honorable Court grant a
hearing on this request and Deny the Motion for Relief from Stay.


                                              Respectfully submitted,

Date: July 24, 2019
                                              __/s/ Jeffrey M. Sirody _________
                                              Jeffrey M. Sirody, Fed. Bar No. 11715
                                              Jeffrey M. Sirody & Associates
                                              1777 Reisterstown Road, Suite 360 E
                                              Baltimore, MD 21208
                                              (410) 415-0445
                                              Attorney for Debtor/Respondent



                            CERTIFICATE OF SERVICE

        I hereby certify that July 24, 2019, I reviewed the Court’s CM/ECF system and it
reports that an electronic copy of the Response to Motion for Relief will be served
electronically by the Court’s CM/ECF system on the following:

Chapter 13 Trustee, Robert Thomas, II at ecf@ch13balt.com
Gerard F. Miles, attorney for Movant at buddy@lawhjm.com



                                              __/s/ Jeffrey M. Sirody _________
                                              Jeffrey M. Sirody
